              Case 2:19-cv-01591-RSM Document 15 Filed 04/27/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8
       LISA TRAN,                                            CASE NO. C19-1591-RSM
 9
                       Plaintiff,
10                                                           ORDER GRANTING PLAINTIFF’S
                           v.                                MOTION FOR VOLUNTARY
11                                                           DISMISSAL
       WATERFRONT CONSTRUCTION, INC.,
12     et al.,

13                     Defendants.

14
            This matter comes before the Court on Plaintiff Lisa Tran’s April 21, 2020 Notice of
15
     Dismissal with Prejudice, Dkt. #14, which this Court construes as a Motion for Voluntary
16
     Dismissal pursuant to Rule 41(a)(2). Defendants have not filed a response to Plaintiff’s notice
17
     or otherwise objected.
18
            Pursuant to Federal Rule of Civil Procedure 41(a)(1), a plaintiff may only voluntarily
19
     dismiss their case by filing a notice of dismissal if the opposing party has not yet served an answer
20
     or motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(i). Alternatively, a plaintiff may
21
     voluntarily dismiss their case by filing a stipulation of dismissal signed by all parties who have
22
     appeared. Fed. R. Civ. P. 41(a)(1)(ii).
23
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR VOLUNTARY DISMISSAL
     PAGE - 1
              Case 2:19-cv-01591-RSM Document 15 Filed 04/27/20 Page 2 of 2




 1          Here, Plaintiff has not satisfied the conditions of voluntary dismissal under Rule 41(a)(1).

 2   Plaintiff’s notice was filed after Defendants filed their answer on October 29, 2019, see Dkt. #9,

 3   and the notice was filed unilaterally by Plaintiff’s counsel without stipulation, see Dkt. #14. For

 4   these reasons, the Court construes Plaintiff’s notice as a Motion for Voluntary Dismissal pursuant

 5   to Rule 41(a)(2).

 6          Having considered Plaintiff’s notice and Defendants’ failure to timely object, the Court

 7   finds good cause to dismiss all claims in this case pursuant to Rule 41(a)(2). While a dismissal

 8   under this provision is typically without prejudice, see Fed. R. Civ. P. 41(a)(2), Plaintiff has

 9   specifically requested dismissal with prejudice. Dkt. #14 at 1. Accordingly, the Court hereby

10   finds and ORDERS:

11          1)      Plaintiff’s Motion for Voluntary Dismissal, Dkt. #14, is GRANTED.

12          2)      Plaintiff’s claims are dismissed with prejudice, with each side bearing its own fees

13                  and costs.

14          3)      This case is CLOSED.

15

16          DATED this 27th day of April, 2020.

17

18

19

20
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
21

22

23
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR VOLUNTARY DISMISSAL
     PAGE - 2
